DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on December 22, 2020 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Claims 1-7 and 10-22 are pending in the application.

Election/Restriction
Applicant’s election without traverse of Group II, claims 10-16, and the species D), SEQ ID NO: 4, in the reply filed on December 22, 2020 is acknowledged.
Claims 1-7 and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2020.
It is noted that claim 10 depends from non-elected claim 1 and it is suggested that claim 10 be re-written as an independent claim that incorporates the limitations of claim 1. 

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/CN2017/091944, filed on July 6, 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification/Informalities
	The specification is objected to because this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), yet fails to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d). See specification at p. 5, “Table of primer sequences used in Examples”.   

Drawings
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawing figures filed on January 6, 2020 are objected to as using improper identification of drawing views. View numbers in the drawings are preceded by the term “Figure”, however, view numbers should be preceded by the abbreviation "FIG." and the partial views identified by the same number followed by a capital letter. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-16 are rejected  35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10-16 are indefinite in the recitation of “about” with respect to a temperature, e.g., “temperature from about 20oC to about 50oC” in claim 10. The term “about” is a term of degree and the examiner has reviewed the specification for the applicant’s intended meaning of the term “about” with respect to a temperature. The specification discloses “the terms ‘about’ when used to modify a numeric value in a temperature range indicates that the numeric value as reasonable deviations from the value…are within the intended meaning of the recited value or range” (paragraph 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (WO 2016/129812 A1; cited on Form PTO-892 mailed on November 16, 2020; hereafter “Lee”; reference is made to US 2018/0030430 A1 as an English language equivalent of Lee) in view of 
Ninh et al. (Appl. Enviromen. Microbiol. 79:1996-2001, 2013; cited on Form PTO-892; hereafter “Ninh”), 
Kwak et al. (Biotechnol. Biofuels 10:20, 9 pages, January 2017; cited on Form PTO-892; hereafter “Kwak”), and 
Backman et al. (EP 0373962 B1; cited on Form PTO-892; hereafter “Backman”).   
The claims are drawn to a method of producing cadaverine, the method comprising: 
oC to about 50oC for a time period sufficient to accumulate lysine; and 
(b) following step (a), incubating the culture of (a) at a temperature of above about 55oC and less than about 110oC.
The reference of Lee discloses lysine is converted to cadaverine by lysine decarboxylase (Figure 1 and paragraph [0004]). Lee discloses searching for a lysine decarboxylase from a thermophilic microorganism (paragraph [0066]) that has stability against high temperature (paragraph [0005]). Lee discloses selection of a lysine decarboxylase from Pseudomonas thermotolerans, which is a thermophilic bacterium (paragraphs [0066]-[0068]). Lee discloses the P. thermotolerans lysine decarboxylase showed the highest activity at 60oC and maintained 80% or more of the activity at a temperature of 55oC to 65oC (paragraph [0078]). Lee discloses a microorganism transformed to express the P. thermotolerans lysine decarboxylase (paragraph [0018]), wherein the microorganism comprises genes encoding lysine biosynthesis enzymes to produce lysine (paragraph [0020]), and wherein the microorganism may be an Escherichia coli microorganism (paragraph [0021]). Lee discloses culturing the microorganism to produce cadaverine (paragraph [0034]). Lee discloses the temperature for culturing of the microorganism may be generally 20oC to 45oC (paragraph [0039]). 
The difference between Lee and the claimed invention is that Lee does not disclose the step (b) of incubating the culture at a temperature of above about 55oC and less than about 110oC.
E. coli microorganism to produce L-lysine at Lee’s disclosed temperature of 20oC to 45oC followed by increasing the temperature to 55oC to 65oC for production of cadaverine. One would have been motivated to do this because the concept of using a mesophilic cell recombinantly expressing a thermophilic enzyme as a whole-cell biocatalyst was well-known in the prior art as exemplified by Ninh. The reference of Ninh teaches that the direct use of recombinant mesophiles such as E. coli having heterologous thermophilic enzymes at high temperatures results in the denaturation of indigenous mesophilic enzymes and the elimination of undesired side reactions; therefore, highly selective whole-cell catalysts comparable to purified enzymes can be readily prepared (p. 1996, column 1). In view of the teachings of Ninh and given that Lee’s E. coli produces lysine as a substrate for cadaverine production; P. thermotolerans lysine decarboxylase showed the highest activity at 60oC and maintained 80% or more of the activity at a temperature of 55oC to 65oC; E. coli comprises proteins that interfere with cadaverine production such as cadaverine degradation enzymes (see, e.g., Kwak at p. 4, column 1); and proteins of mesophilic microorganisms such as E. coli can be inactivated by heating, while thermostable enzymes maintain their activity (see, e.g., Backman at column 3, lines 8-14 and column 4, lines 16-19), one would have been motivated to initially culture Lee’s disclosed E. coli microorganism to produce L-lysine substrate at Lee’s disclosed temperature of 20oC to 45oC followed by increasing the temperature to 55oC to 65oC to inactivate the E. coli proteins that interfere with P. thermotolerans lysine decarboxylase to produce cadaverine from the lysine substrate. 
One would have had a reasonable expectation of success to culture Lee’s disclosed E. coli microorganism to produce L-lysine at Lee’s disclosed temperature of 20oC to 45oC followed by increasing the temperature to 55oC to 65oC for production of cadaverine because Lee discloses culturing the microorganism at a temperature of 20oC to 45oC and discloses that P. thermotolerans lysine decarboxylase showed the highest cadaverine-producing activity at 60oC and maintained 80% or more of the activity at a temperature of 55oC to 65oC.
Therefore, the method of claims 10-16 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Status of the claims:
Claims 1-7 and 10-22 are pending.
Claims 1-7 and 17-22 are withdrawn from consideration.
Claims 10-16 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656